Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (11/04/2021) in which a (3) month Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Acknowledgements

3.       The undersigned would like to thank Applicant’s representative Shoko Leek (R. No. 43,746) for the cooperation expediting the case. 

3.1.	Upon new entry, claims (1 -3, 5 -9, 11 -15, 17 -21) remain pending on this application, of which claims (1, 6, 7, 12, 13, and 18) were amended. Claims (4, 10, 16) were canceled. 

3.2.	The previously presented 35 USC 112 rejection is withdrawn in view of the new amendments provided. 

3.3.	Applicant's arguments have been fully considered and they’re persuasive, and therefore a Notice of allowance appears as following:

              Notice of Allowance

4.       The examiner undersigned considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -3, 5 -9, 11 -15 and 17 -21) is generated herein.

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) parallel running Independent claims (1, 7, 13) on record, are drawn to a particular codec ecosystem, employing a particular CU/PU/TU partitioning methodology based on transform coefficients, first and second mode parameters, wherein a ternary split is allowed to split the Nx2N block in the vertical direction, which is a direction along the 2N pixels, into a plurality of sub blocks including at least one sub block sized N/4 x 2N, while the binary split is not allowed to split the Nx2N block in the vertical direction into two sub blocks that are equally sized N/2 x 2N, emphasis added.

5.2.    The below group of Prior art (PA) presented on record (Section 6), fails to fairly disclose and/or suggest the specificities of the above construction (section 5.1), having no analogous in the Art at the time the invention was made/filed, and therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.



                                                            Prior Art citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1. Patent documentation:

US 9,883,203 B2		Chien; et al.			H04N19/139; H04N19/136; H04N19/176; 
US 9,654,776 B2		Chen; et al.			H04N19/122; H04N19/537; H04N19/174; 
US 11,140,384 B2		Ko; et al.			H04N19/159; H04N19/132; H04N19/70; 
US 20210385441		Ko; et al			H04N19/159; H04N19/70; H04N19/176; 
US 20170347128		Panusopone; et al.		H04N19/174; H04N19/70; H04N19/119; 
US 20190222841		Panusopone; et al.		H04N19/119; H04N19/70; H04N19/96;

6.2. Non Patent Literature;

_ Asymmetric coding unit in QTBT; Leannec; Oct-2016; 
_ Local-constrained quadtree plus binary tree block partition structure; Wang; 2016; 
_ Effective Quadtree Plus Binary Tree Block Partition Decision; Wang; et al; May-11-2017; 

      CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -2168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481